DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on January 7, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.


Response to Arguments
Applicant’s arguments, see page 7-8, filed November 29, 2021, with respect to the rejection of Claims 1-30 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-30 under 35 U.S.C. §103 has been withdrawn. 


Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on January 7, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 
The closest prior art found is as follows: Li et al. (US 2019/0200389), Awadin et al. (WO 2019/210185), Yang et al. (US 2019/0373635), Liu et al. (US 2016/0037560), Mizuguchi (US 2006/0211439) and Li et al. (US 2020/0045715).

Prior art reference Li is directed to a method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). A method for transmitting signals on an Unlicensed Frequency Band (UFB), comprising: performing, by a transmitting node, a first type of Listen Before Talk (LBT) on a direction i; transmitting, by the transmitting node, signals on a direction j after passing the first type of LBT, wherein the direction i is omnidirectional, or one or multiple beam directions corresponding to the direction j. The technical scheme of the present disclosure may be applied to high-frequency-band signal transmission and LBT and avoid interference with other nodes on the UFB (Li Abstract; Figure 1, 2, 16-20 and 31; Paragraph [0143-0150 and 0175-0176]).
Awadin Abstract; Figure 7 and 20; Paragraph [0064, 0097-0108]).
Prior art reference Yang is directed to a data transmission method and apparatus, a data receiving method and apparatus, a base station and a terminal. Yang discloses acquiring predefined information; determining, according to the predefined information, whether to perform a listen-before-talk (LBT) mechanism before transmission; and when LBT indication information is carried in the predefined information, performing the LBT mechanism before a transmission device performs transmission according to a predetermined transmission mode, or when the LBT indication information is not carried in the predefined information, performing a predetermined non-LBT processing operation before the transmission device performs the transmission according to the predetermined transmission mode. By means of the above steps, the signals in the beamforming system are separately processed by performing the LBT mechanism or performing the predetermined non-LBT processing operation, which effectively Yang Abstract; Paragraph [0001-0005, 0011-0047, 0066-0079 and 0218]).
Prior art reference Liu is directed to a device, network, and method for communications with spatial-specific sensing. Liu discloses a first communication node for providing contention-based transmission from the first communication node in a network to a second communication node includes determining, by the first communication node, a transmission direction, the transmission direction characterized by a digital beamforming direction and an analog beamsteering direction; performing, by the first communication node, spatial-specific carrier sensing in accordance with a sensing direction associated with the transmission direction; determining, by the first communication node, a channel status of a channel along the sensing direction according to the spatial-specific carrier sensing; and transmitting, by the first communication node, a transmission along the transmission direction (Liu Abstract; Figure 1; Paragraph [0108-0109]).
Prior art reference Mizuguchi is directed to a transmission beam control method and an adaptive antenna transmitter/receiver apparatus. Mizuguchi provides a solution for increasing/decreasing the transmission power, the peak direction or main lobe width of the transmission beam is changed by regulating the transmission power or transmission antenna weights that correspond to each of a plurality of antenna devices. These processes are repeated until the bias toward instructions for increasing the transmission power in the instructions for increasing/decreasing transmission power is eliminated or until the number of changes of the transmission beam reaches a maximum value that has been set in advance (Mizuguchi Abstract; Paragraph [0037-0047]).
Li’715 Abstract; Paragraph [0002-0005, 0247, 0345-0357]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...determining a set of transmission beams for a transmission opportunity (TxOP), the set including a plurality of transmission beams; determining a receive (Rx) sensing beam to operate as a proxy for the set of transmission beams based on one or more beam sensing criteria associated with an energy of the sensing beam being equal to or greater than a weighted energy of each of the set of transmission beams; and initiating a listen before talk (LBT) procedure by sensing the energy on the sensing beam.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 

The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414